Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00159-CV

                                      Ronald MENSCH,
                                          Appellant

                                              v.

                    STATE FARM FIRE & CASUALTY COMPANY,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CI02326
                         Honorable Stephani Walsh, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee State Farm Fire & Casualty Company recover its costs of
this appeal from appellant Ronald Mensch.

       SIGNED July 15, 2015.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice